          Case 5:18-cv-07641-BLF Document 46 Filed 07/23/20 Page 1 of 2




 1 HAYES PAWLENKO LLP
   Matthew B. Hayes (SBN 220639)
 2 Kye D. Pawlenko (SBN 221475)
   mhayes@helpcounsel.com
 3 kpawlenko@helpcounsel.com
   595 E. Colorado Blvd., Ste. 303
 4 Pasadena, CA 91101
   Tel: (626) 808-4357
 5 Fax: (626) 921-4932

 6 Attorneys for Plaintiff
   CONNIE SCHWENDEMAN
 7

 8                            UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA
10

11
     CONNIE SCHWENDEMAN, an individual           Case No. 5:18-cv-07641-BLF
12   on behalf of herself and others similarly
     situated,                                   [PROPOSED] ORDER GRANTING
13                                               MOTION FOR APPROVAL OF
                                                 SETTLEMENT OF CALIFORNIA
                               Plaintiff,        LABOR CODE PRIVATE ATTORNEY
14   v.                                          GENERAL ACT (“PAGA”) CLAIM IN
15                                               ACCORDANCE WITH LABOR CODE §
     HEALTH CAROUSEL, LLC, et al.,               2699(l)(2)
16                             Defendants.       Date: July 23, 2020
17                                               Time: 9:00 a.m.
                                                 Location: Courtroom 3
18

19

20

21

22

23

24

25

26

27

28

                                       i
     [PROPOSED] ORDER GRANTING MOTION FOR APPROVAL OF PAGA SETTLEMENT
       Case 5:18-cv-07641-BLF Document 46 Filed 07/23/20 Page 2 of 2




 1         The currently operative First Amended Complaint in this action asserts a single claim by

 2 Plaintiff Connie Schwendeman (“Plaintiff”) for civil penalties against Defendants Health

 3 Carousel, LLC and Health Carousel Travel Network, LLC (“Defendants”) pursuant to the

 4 California Labor Code Private Attorney General Act (“PAGA”) (Cal. Labor Code § 2698 et seq.).

 5 Now pending before the Court is a motion for approval of a settlement of the PAGA claim. The

 6 Court has considered all papers, evidence and argument submitted regarding the proposed

 7 settlement. Based on the foregoing, IT IS HEREBY ORDERED ADJUDGED AND DECREED

 8 as follows:

 9         1.     In accordance with California Labor Code section 2699(l)(2), the Court has

10                reviewed the Joint Stipulation of Private Attorneys General Act Settlement and

11                Release Between Plaintiff and Defendants (hereafter “Settlement”) and approves

12                the Settlement because it complies with PAGA’s statutory requirements and is fair,

13                reasonable, and adequate;

14         2.     The Court approves attorneys’ fees to Plaintiff’s counsel in the amount of

15                $28,333.33 and reimbursement of litigation costs in the amount of $1,116.96,

16                which shall be paid in accordance with the terms of the Settlement;

17         3.     The Court approves the incentive award of $850 to Plaintiff, which shall be paid in

18                accordance with the terms of the Settlement;

19         4.     The Court approves settlement administration fees and expenses to Phoenix Class

20                Action Administration in the amount of $4,000, which shall be paid in accordance

21                with the terms of the Settlement;

22         5.     The parties shall fulfill all other terms of the Settlement;

23         6.     All claims currently pending in the action are dismissed with prejudice; and

24         7.     The Court will retain jurisdiction to enforce the terms of the Settlement.

25         IT IS SO ORDERED

26 DATED:________________
          July 23, 2020                  ________________________________
                                         HON. BETH LABSON FREEMAN
27                                       United States District Judge
28

                                       1
     [PROPOSED] ORDER GRANTING MOTION FOR APPROVAL OF PAGA SETTLEMENT
